                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Michael K. Ciacci,                           )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )         Civil Action No. 20-cv-504 (UNA)
                                             )
                                             )
Superior Court for the District of Columbia, )
                                             )
               Defendant.                    )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       Plaintiff is a resident of Waialua, Hawaii. He seeks “to compel” the Superior Court of

the District of Columbia “to answer” his pending Motion to Vacate, Set Aside or Correct

Sentence and Judgment under D.C. Code § 23-110. Plaintiff alleges that the motion has been

pending in Superior Court since October 9, 2019. This federal district court is not a reviewing


                                                   1
court, and it cannot order the Superior Court to take any action. See United States v. Choi, 818

F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate jurisdiction over

other judicial bodies, and cannot exercise appellate mandamus over other courts.”) (citing Lewis

v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); accord Atchison v. U.S. Dist. Courts, 240 F.

Supp. 3d 121, 126 n.6 (D.D.C. 2017) (“It is a well-established principle that a district court can

neither review the decisions of its sister court nor compel it to act.”). Consequently, this case

will be dismissed. A separate order accompanies this Memorandum Opinion.



                                                                             2020.03.30
                                                                             14:25:14 -04'00'
                                                      _____________________________
Date: March 30, 2020                                  TREVOR N. McFADDEN, U.S.D.J.




                                                  2
